DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 08/19/2020 has been received and considered. Claim 18 is cancelled. Claim 20 is new. Claims 1-17, 19, and 20 are presented for examination.
The application, filed 06/21/2019 is a national stage entry of PCT/EP2017/084497, international filing date 12/22/2017, which claims foreign priority to EPO17306099.7, filed 08/25/2017, which claims foreign priority to EPO16306810.9, filed 12/23/2016.

Specification
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. 
The disclosure is also objected to because the specification lacks the section heading “Brief Summary of the Invention”. Section heading "PRESENTATION OF THE INVENTION" is not the same as “Brief Summary of the Invention”.
The disclosure is also objected to because page 27, line 16 contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) ("(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims") because the features disclosed in the description and claims should be illustrated in the drawings in a form of graphical drawing symbol or a labeled representation. Step numbers (110-180) drawn within empty boxes does not provide adequate labeling for Figure(s) 1.

Claim Objections

Claim 1, line(s) 7 refer to the term “the hyperspheres”, it would be better as “the plurality of hyperspheres” to avoid any possible antecedent issues. Antecedent calls for “the plurality of hyperspheres” (claim 1, line 6) and not “the hyperspheres".
Claim 2, line(s) 6 refer to the term “the said sub-hyperspheres”, it would be better as “the plurality of sub-hyperspheres” to avoid any possible antecedent issues. Antecedent calls for “the plurality of hyperspheres” (claim 2, line 5) and not “the hyperspheres".
Claim 2, line(s) 8, 9, 12 refer to the term “the sub-hyperspheres”, it would be better as “the plurality of sub-hyperspheres” to avoid any possible antecedent issues. Antecedent calls for “the plurality of hyperspheres” (claim 2, line 5) and not “the hyperspheres".
As to claims 5, 11, 12, they are objected for the same deficiency.
Claim 5, line(s) 4 refer to the term “the fractal partitioning”, it would be better as “the fractal geometric partitioning” to avoid any possible antecedent issues. Antecedent calls for “the fractal geometric partitioning” (claim 1, line 6) and not “the fractal partitioning".
Claim 11 line 8 uses the acronyms or variables “r”, “D”, and “→ed”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 11 line 11 uses the acronym or variable “→ck”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 16, line 3, includes the typo “by the storing the position of”. Examiner interprets as “by storing the position of" for examination purposes.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As to claim 1, line(s) 6-7, it is unclear what the cited "fractal geometric partitioning of a search space into hyperspheres… and wherein the hyperspheres partitioning said search space" represents. Either 1) "fractal geometric partitioning of a search space into hyperspheres" is valid or 2) "the hyperspheres partitioning said search space" is valid. For examination purposes, Examiner is unsure about the scope of the claim, because it is unclear whether to interpret the partitioning of a search space as fractal geometric (as in 1)) or the partitioning of a search space as by hyperspheres (as in 2)).
Claim 2 recites the limitation "said solving method" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. While there is a "solving" limitation in claim 1 in line(s) 2 and a "determining an optimum solution" step in claim 1 in line(s) 12-14 anteceding this limitation, there is no "solving method" anteceding this limitation in the claim. A limitation and a step of a method are not a method.
Claim 2 recites the limitation "the last implementation of step b)" in line(s) 15. There is insufficient antecedent basis for this limitation in the claim. There is no "last implementation of step b)" anteceding this limitation in the claim. 
Claim 2 recites the limitation "the computing unit" in line(s) 16. There is insufficient antecedent basis for this limitation in the claim. There is no "computing unit" anteceding this limitation in the claim. 
Claim 2 recites the limitation "the classification determined in step c)" in line(s) 19. There is insufficient antecedent basis for this limitation in the claim. There is no "classification determined in step c)" anteceding this limitation in the claim. 

Claim 3 recites the limitation "the initial search hypersphere" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There is no " initial search hypersphere" anteceding this limitation in the claim. 
As to claim 7, it is objected for the same deficiency.
Claim 5 recites the limitation "the decomposition levels" in line(s) 3-4. There is insufficient antecedent basis for this limitation in the claim. There are no "decomposition levels" anteceding this limitation in the claim. 
Claim 6 recites the limitation "the search hypersphere" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There are three different "a search hyperspheres" anteceding this limitation. The recitation of “the search hypersphere” is unclear because it is uncertain which of the three was intended.
As to claims 8, 10, 12, they are objected for the same deficiency.
Claim 12 recites the limitation "the said sub-hyperspheres" in line(s) 4-5. There is insufficient antecedent basis for this limitation in the claim. There are two different "a plurality of sub-hyperspheres" anteceding this limitation. The recitation of “the said sub-hyperspheres” is unclear because it is uncertain which of the two was intended.
As to claim 16, it is objected for the same deficiency.
Claim 16 recites the limitation "the plurality of sub-hyperspheres" in line(s) 2-3. There is insufficient antecedent basis for this limitation in the claim. There are two different "a plurality of sub-hyperspheres" anteceding this limitation. The recitation of “the plurality of sub-hyperspheres” is unclear because it is uncertain which of the two was intended.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a computer implemented method (process = 2019 PEG Step 1 = yes) to optimize operation of a technical system by solving deterministically a nonlinear optimization problem implying technical constraints relating to technical parameters under which the technical system operates, comprising: fractal geometric partitioning of a search space into hyperspheres as a geometrical unitary pattern and wherein the hyperspheres partitioning said search space are overlapping; calculating a quality for each hypersphere; selecting the hypersphere with the best quality; and determining an optimum solution of the selected hypersphere comprising technical parameters values to be implemented in the said technical system.
Claim 20 recites a computer program product (manufacture = 2019 PEG Step 1 = yes) having computer-executable instructions to enable a computer system to perform the method of claim 1.
Step 2A, Prong One:
Claims 1 and 20 are substantially drawn to mathematical concepts. As to the fractal geometric partitioning of a search space into hyperspheres; calculating a quality for each hypersphere; selecting the hypersphere with the best quality; and determining an optimum solution of the selected hypersphere limitations, it appears that they are used similarly to computations using math to do so. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two:
Claim 1 recites the limitations “optimize operation of a technical system” and "technical parameters values to be implemented in the said technical system"; however, a technical system is merely repeated (without elaboration) in the Application description. They amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP 2106.05(b) Particular Machine, MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application', and also MPEP 2106.05(h) “… vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power”).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
(2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
Claim 1 recites the limitations “optimize operation of a technical system” and "technical parameters values to be implemented in the said technical system"; however, a technical system is merely repeated (without elaboration) in the Application description. They amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP 2106.05(b) Particular Machine, MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application', and also MPEP 2106.05(h) “… vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power”).
As to the computer and computer program product, they are recited at a high level of generality and as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions 
Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims, Step 2A, Prong One:
Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Dependent claims, Step 2A Prong two:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Dependent claims, Step 2B:
As to the storing limitations of claims 2, 5, 9, 15, 16, and 19, they are recited at a high level of generality and are recited as performing generic computer functions routinely used in (2019 PEG Step 2B: NO).
Accordingly, claims 1-17, 19, and 20 recite an abstract idea. For at least these reasons the claims are not patent eligible.

As to claim 20, it recites: “a computer program product having computer-executable instructions to enable a computer system to perform the method of claim 1”. While the term “computer program product” is repeated in the specification, its description or definition is non-existent. The specification as filed is silent on what constitutes this term. Giving the claim its broadest reasonable interpretation, see MPEP § 2111; the claim is broad enough to include computer program products both statutory and nonstatutory. Furthermore, a statutory computer-readable medium should execute instructions to perform method steps and not have "computer-executable instructions to enable a computer system to perform a method" (emphasis added).

Allowable Subject Matter
Claims 1-17, 19, and 20 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record either alone or in combination disclose 

in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/27/2022Primary Examiner, Art Unit 2146